United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
ENGINEERING FACILITIES COMMAND,
Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-772
Issued: July 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 26, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 24, 2006, which denied his claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
schedule award in this case.
ISSUE
The issue is whether appellant is entitled to a schedule award for hearing loss.
FACTUAL HISTORY
On September 21, 2005 appellant, then a 53-year-old pipefitter, filed a claim alleging that
he sustained permanent hearing loss while in the performance of duty. He became aware of his
hearing loss on June 13, 1994 and realized that it was caused or aggravated by his federal
employment on August 16, 2000. Appellant advised that he did not file his claim sooner because

he wanted to wait until he retired on October 3, 2005. His supervisor subsequently indicated that
appellant was last exposed to hazardous workplace noise on October 3, 2005.
By letter dated October 5, 2005, the Office requested additional evidence from appellant
and the employing establishment.
The employing establishment submitted records from its hearing conservation program.
It advised that appellant was a participant in this program starting on June 29, 1989. In
employing establishment medical records dated June 12 and 13, 1994 and January 25, 1996,
appellant was advised that the audiograms performed in conjunction with the hearing
conservation program revealed a significant threshold shift. The employing establishment also
submitted copies of audiograms obtained from November 13, 1984 to April 8, 2005 which
revealed progressive bilateral high frequency hearing loss.
In a statement of accepted facts dated February 2, 2006, the Office noted that appellant
was a pipefitter who was exposed to loud noises from blowers at 87 decibels, ridged piper
threaders at 90 decibels, steam lines at 110 decibels, bench grinders at 80 decibels, gas powered
pumps at 95 decibels and boom trucks at 89 decibels. The noise exposure was two hours per
day, two days per week and appellant was provided with earplugs and earmuffs.
By letter dated February 7, 2006, the Office referred appellant to Dr. Michael Jacobson, a
Board-certified otolaryngologist, for otologic examination and audiological evaluation. The
Office provided Dr. Jacobson with a statement of accepted facts, available exposure information,
and copies of all medical reports and audiograms.
Dr. Jacobson performed an otologic evaluation of appellant on February 23, 2006 and
audiometric testing was conducted on the same date. Testing at the frequency levels of 500,
1,000, 2,000 and 3,000 revealed the following: right ear 5, 10, 10 and 10 decibels; left ear 10,
15, 10 and 10 decibels. Dr. Jacobson determined that appellant sustained noise-induced high
frequency sensorineural hearing loss and tinnitus. He indicated that the sensorineural hearing
loss was due to decades of noise exposure encountered in appellant’s employment above the
accepted level which caused temporary and permanent threshold changes. Dr. Jacobson advised
that these threshold changes were well documented in the employing establishment’s hearing
conservation program records. He noted that appellant was not currently a hearing aid candidate.
In a decision dated March 20, 2006, the Office accepted appellant’s claim for bilateral
noise-induced high frequency sensorineural hearing loss and tinnitus.
On March 27, 2006 an Office medical adviser reviewed Dr. Jacobson’s report and the
audiometric test of February 23, 2006 to determine if appellant’s hearing loss was ratable for
schedule award purposes. The Office medical adviser concluded that, in accordance with the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (5th ed.
2001) (A.M.A., Guides), appellant had no permanent impairment due to his accepted hearing
loss. The medical adviser determined that appellant’s hearing loss was not severe enough to be
ratable for schedule award purposes after applying the Office’s current standards for evaluating
hearing loss to the results of the February 23, 2006 audiogram. He noted that the evidence did
not support authorization for hearing aids.

2

On April 7, 2006 appellant filed a claim for a schedule award.
By decision dated October 24, 2006, the Office determined that appellant’s hearing loss
was employment related but not severe enough to be considered ratable for purposes of a
schedule award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulation2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.3
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.4 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second,
the losses at each frequency are added up and averaged.5 Then, the “fence” of 25 decibels is
deducted because, as the A.M.A., Guides points out, losses below 25 decibels result in no
impairment in the ability to hear everyday speech under everyday conditions.6 The remaining
amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.7 The
binaural loss is determined by calculating the loss in each ear using the formula for monaural
loss; the lesser loss is multiplied by five, then added to the greater loss and the total is divided by
six to arrive at the amount of the binaural hearing loss.8 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.9

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

Id.

4

A.M.A., Guides at 250 (5th ed. 2001).

5

Id.

6

Id.

7

Id.

8

Id.

9

Donald E. Stockstad, 53 ECAB 301 (2002); petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).

3

ANALYSIS
An Office medical adviser applied the Office’s standardized procedures to the
February 23, 2006 audiogram performed for Dr. Jacobson. Testing for the right ear at the
frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second revealed decibels losses of 5,
10, 10 and 10 respectively. These decibels were totaled at 35 and were divided by 4 to obtain an
average hearing loss at those cycles of 8.75 decibels. The average of 8.75 decibels was then
reduced by 25 decibels (the first 25 decibels were discounted as discussed above) to equal 0,
which was multiplied by the established factor of 1.5 to compute a 0 percent loss of hearing for
the right ear. Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 hertz
revealed decibels losses of 10, 15, 10, and 10 respectively. These decibels were totaled at 45 and
were divided by 4 to obtain the average hearing loss at those cycles of 11.25 decibels. The
average of 11.25 decibels was then reduced by 25 decibels (the first 25 decibels were discounted
as discussed above) to equal 0 which was multiplied by the established factor of 1.5 to compute a
0 percent hearing loss for the left ear.
The Board finds that the Office medical adviser applied the proper standards to the
February 23, 2006 audiogram. The medical evidence reflects that appellant’s hearing loss is not
ratable. While appellant has an employment-related hearing loss, it is not ratable for schedule
award purposes under the standards that the Office applies to all schedule award claims for
hearing loss.
CONCLUSION
The Board finds that appellant is not entitled to a schedule award for hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the October 24, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

